NOT FOR PUBLICATION

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 NAYMISH PATEL, Individually and On                                  Civil Action No.: 17-3831 (JLL)
 Behalf ofAll Others Sirn ilctrlv Situa ted,
                                                                                    OPINION
                        Plaintiff,

 V.


 ZOOMPASS HOLDINGS, INC., et a!.,

                        Defendants.


LINARES, Chief District Judge.

        This matter comes before the Court by way of a motion to dismiss the Second Amended

Complaint filed by Defendants Zoompass Holdings, Inc., Robert Lee, and Brian Morales

(“Defendants”). (ECF No. 35). Lead Plaintiff Carlos Guillermo .Julian Vega (“Plaintiff’) has

opposed this motion, (ECF No. 42), and Defendants have replied to same, (ECF No. 43). The

Court decides this matter without oral argument pursuant to Federal Rule of Civil Procedure 78.

For the reasons stated below, Defendants’ motion to dismiss is granted.


                                           I.       BACKGROUND1

        The Court writes for the benefit of the parties. As the Second Amended Complaint is

largely duplicative of the First Amended Complaint (“FAC”), the Court has simply adjusted the




 The facts as stated herein are taken as alleged in Plaintiff’s Second Amended Complaint. (ECf No. 33 (“SAC”)).
 for purposes of this motion to dismiss, these allegations are accepted by the Court as true. See Phi/l(ps v. Ctv. of
 Allegheny, 515 f.3d 224, 228 (3d Cir. 200$) (“The District Court, in deciding a motion [to dismiss under Rule]
 12(b)(6). was required to accept as true all factual allegations in the complaint and draw all inferences from the facts
 alleged in the light most favorable to [the plaintiff’]”).
“background” section from its prior Opinion, (ECF No. 31), making small changes where

necessary.

A. Parties

        Defendant Zoompass is a financial services technology company that has built a platform

that helps its customers digitize their financial transactions. (SAC   ¶ 21).    Zoompass is a Nevada

corporation headquartered in Toronto, Canada. (SAC      ¶   16). Zoompass’ common stock trades on

the “Venture Market” or the “OTCQB,” which is one of three financial markets organized by OTC

Markets Group, Inc. (SAC     ¶   16). Defendant Robert Lee is the director and CEO of Zoompass

and the owner of roughly 38.1% of the company’s common stock as          of    April 18, 2017. (SAC     ¶
17). Defendant Brian Morales is Zoompass’ CFO and has served in that role since August of 2016.

(SAC   ¶ 18).
        Plaintiff is a purchaser of Zoompass securities during the Class Period—between April 24,

2017 and May 24, 201 7—who purchased those securities “at artificially inflated prices.” (SAC’        ¶
1, 15). Plaintiff brings this putative federal securities class action   “on    behalf of all persons or

entities who purchased or otherwise acquired Zoompass common stock” during the Class Period.

(SAC1).

B. Zoompass Stock During the Class Period

        On March 27, 2017, Zoompass stock began actively trading on the OTCQB. (SAC               ¶ 44).
Shortly thereafter, on April 10, 2017, Currin Teclmology released a “special high-tech issue” of

its technology stock newsletter titled “Wall Street Investor.” (SAC      ¶ 45).    Plaintiff alleges that

this newsletter was a paid-for advertisement for Zoompass as opposed to an unbiased analysis of

certain technology stocks. (SAC     ¶ 45).   The newsletter set forth a glowing recommendation of

Zoompass stock, •for example, stating that Zoompass was “one of the most attractive tech stocks”
of the last 15 years, with the potential to earn investors ‘270% profits or more.” (SAC 148). A

wthsite titled “zoompassinvestor.com” accompanied the newsletter. (SAC ¶49). Following the

dissemination of the newsletter and the accompanying website, Zoompass shares rose from S 1.80

per share to $3.64 per share from April 10, 2017 through May 9,2017. (SAC ¶ 50).

        On April 24, 2017, the date on which the Class Period began, Zoompass filed its 2016

annual financial disclosure statement (‘2016 10-K’, which stated that Zoompass “did not have

any promoters at any time during the past five fiscal years.” (SAC 158). The 2016 10-K also

informed investors that Zoompass’ CEO and CFO had looked at the effectiveness of the

company’s internal disclosure controls and procedures, and that “the price of[Zoompass] common

stock may be negatively impacted by factors that are unrelated to [its] operations.” (SAC ¶ 59—

60). Mr. Lce and Mr. Morales signed the 2016 10-IC (SAC 161). The next day, nearly two

million Zoompass shares traded on the OTCQB, the largest volume in Zoompass’ trading history.

(SAC ¶ 62). Zoompass stock continued to rise steadily through May 8,2017. (SAC ¶64).

        On that day, OTC Markets became aware ofthe newsletter promoting Zoompass stock and

so informed the company. (SAC ¶ 65). OTC Markets then labeled Zoompass shares as “caveat

emptor,” notifying traders that “[t]here is a public interest concern associated with [Zoompass],

which may include a spain campaign, questionable stock promotion, known investigation of

fraudulent activity committed by the company or insiders, regulatory suspensions, or disruptive

corporate actions.” (SAC ¶ 66).

       Zoompass then issued two statements. The company issued the first statement on May 9,

2017 after the close of the market, stating:

       The Company is unaware of the full nature and content of the promotional
       newslefter and any related promotional activity, the responsible parties and the
       extent of the email newsletters’ dissemination. The Company is not aware of the
       promotional materials’ author or its affiliated entities or persons, other than the

                                               3
           identifying information disclosed in the newsletter. The Company’s recent press
           releases have reported on and provided disclosure of legitimate and ongoing
           corporate activity only, and are not pad of any promotional activities or campaign.

(SAC ¶67). Zoompass continued, stating:

           After inquiry, the Company states definitively that its officers, directors and, to the
           Company’s knowledge, its controlling shareholders (i.e., shareholders owning 10%
           or more of the Company’s securities), of which there are only two, have not,
           directly or indirectly, authorized or been involved in any way (including payment
           to a third-party) with the creation or distribution ofpromotional materials including
           the subject newsletter; and that the Company, its officers, directors, and to the
           knowledge of the Company, any controlling shareholders, have not sold or
           purchased the Company’s securities within the past 90 days on[] the open market
           Additionally, the shares currently held by the Company’s officers, directors and
           controlling shareholders are not registered.

(SAC 168).

           Following these announcements, Zoompass’ share price fell 45% over three trading days.

(SAC ¶ 70). Then, on May 11, 2017, Zoompass publicly acknowledged that OTC Markets moved

Zoompass stock from the OTCQB to OTC Pink Current information, and that OW Markets had

placed the caveat emptor label on the company’s stock as a result of the promotional newsletter

and website. (SAC ¶[ 71)? The frllowing day, nearly 2.6 million shares ofZoompass stock traded

on the OTC Pink Current Inlbrmation market, which was the second heaviest daily trading volume

in the company’s history. (SAC ¶73). On May 15, 2017, Zoompass filed its quarterly financial

disclosure statement (“10-Q’ for the first quarter of 2017. (SAC ¶74). In its lO-Q, Zoompass

conceded that its disclosure controls and procedures were “ineffective.” (SAC ¶74).

           After Zoompass made its two press releases and filed its l0-Q, its shares briefly rebounded

until May 25th, 2017, when an article published on the website Seeking Alpha “fully and finally

exposed and outlined the Defendants’ involvement in the scheme to make hidden payments to


2   According to Plaintifi the OTC Pink Current Information market requires no minimum financial standards and
    advises investors to proceed with caution as companies listed on that exchange “are not willing or able to provide
    adequate information to investors.” (SAC 71 a4).
                                                           4
stock promoters to pump up the price of Zoompass stock.” (SAC               ¶ 77).     After the release of the

SeekingA/pha article, Zoompass’ share price felt over 23% by close of business on May 25, 2017.

(SAC   ¶ 91).   The following day, Zoompass acknowledged that it was aware of the Seeking Alpha

article and filed an amended 10-K to correct the identity of its CEO, a mistake the Seeking Alpha

article exposed. (SAC ¶j 92—93). Zoompass did not issue any other statements rebutting or

denying the information in the Seeking Alpha article. (SAC            ¶   94). Over the course of the next

week, Zoompass shares ptummeted to less than $1 per share. (SAC               ¶ 95).
C. The Alleged false and Misleading Statements During the Class Period

        Plaintiff sets forth six statements made by Zoompass or the individual defendants that he

believes are material false or misleading statements. (SAC          ¶f 98—1 06,   Ex. E).

   1. In its 2016 10—K, Zoompass stated that it, “did not have any promoters at any time during

        the past five fiscal years.” (SAC, Ex. E (noting that this statement is misleading because

        it omits that Defendants were engaged in a scheme to artificially inflate the value of

        Zoompass stock and because Defendants did have a paid relationship with stock promoters

        at that time)). Plaintiff also argues that this statement “creates the false and misleading

        impression that fluctuations in the price of the stock were caused solely by dissemination

        of information related to the Company’s finances and operations, rather than promotional

        advertisements paid for by” Zoompass. (SAC, Ex. E).

   2. In its 2016 10-K, Zoompass stated that its CEO and CEO concluded its “disclosure controls

        and procedures   .   .   .   were effective” as of December 31, 2016. (SAC, Ex. E (alleging that

        this statement is false and misleading because Zoompass later admitted it did not have

        effective controls and because it created “the false and misleading impression that

        [Zoompass’] disclosures complied with SEC rules”)). Additionally, Zoompass’ 2016 10-K
   included signed certifications by Mr. Lee and Mr. Morales that were required by the

    Sarbanes-Oxley Act of 2002 C’SOfl. (SAC ¶ 101). These certifications stated that the

   financial information in the 2016 10-K was accurate, disclosed any “tnaterial changes to

    [Zoompass’] internal controls over financial reporting,” and represented “in all material

   respects, the financial condition and results of operations of Zoompass Holdings, Inc.”

   (SAC ¶ 101). Plaintiff alleges that these certifications were false or misleading because

   they failed to disclose that Zoompass was engaged in the stock promotion scheme, and that

   as a result of that conduct, Zoompass would be subject “to heightened regulatory scrutiny

   and potential criminal sanctions.” (SAC ¶102).

3. In its 2016 10-K, Zoompass stated that, “[t]he price of [its] common stock may be

   negatively impacted by factors that are unrelated to [its] operations.” (SAC, Ex. E).

   Plaintiffnotes that this statement is false or misleading because it both omits that the price

   of Zoompass stock was actually being manipulated by the promotional newsletter at the

   time the statement was made and further “creates the false and misleading impression that

   the dramatic increase in the value ofthe Company’s stock was caused by factors related to

   the Company’s operations, [even] though Defendants knew that the Company’s stock price

   had increased as a direct result of their promotional scheme.” (SAC, Ex. E).

4. In its May 9, 2017 press release, Zoompass stated that its controlling shareholders, “have

   not, directly or indirectly, authorized or been involved in any way (including payment to a

   third-party) with the creation or distribution ofpromotional materials including the subject

   newsletter.” (SAC, Ex. E). Plaintiff alleges that this statement “omits the fact that at least

   one.   .   .   of [Zoompass’] controlling shareholders was involved with the creation or




                                             6
       distribution ofthe promotional materials,” and creates the false and misleading impression

       that Defendants were not engaged in the promotional scheme. (SAC, Ex. E).

   5. In its May 11, 2017 press release, Zoompass stated that it “assure[s] the public that all of

       [its] press releases, SEC filings and information on our wthsite (www.zoompass.com) and

       the OTC markets profile remains true, correct and complete.” (SAC, Ex. E). Plaintiff

       alleges that this statement is false and misleading because Zoompass’ SEC filings were not

       true, correct, and complete, it ignores Defendants’ involvement in the promotional scheme,

       and it was contradicted by Defendants’ later admission that their disclosure controls were

       ineffective. (SAC, Ex. E).

   6. In its May 15,2017 10-Q, Zoompass stated that after an internal evaluation ofits corporate

       disclosure controls and procedures, its CEO and Cit “concluded that [its] disclosure

       controls and procedures as of the end of the period covered by this Quarterly Report were

       ineffective.” (SAC, Ex. E (alleging that this statement omits Defendants’ involvement in

       the promotional scheme and their &ilure to maintain adequate internal controls, while

       misleading investors into thinking that Defendants had just learned of the inadequacy of

       those controls when they had known about the deficiencies for over a month)).

D. The Second Amended Complaint

       On August 8, 2018, this Court granted Defendants’ motion to dismiss the Amended

Complaint. (ECF Nos. 3 1—32). In its Opinion, this Court granted Plaintiff leave to amend, despite

the PSLRA’s narrowed “application of the amendment standard in securities fraud cases,” and the

Court’s intuition that “amendment may well be futile, as Plaintiff ha[d] failed to satisfS’ the

pleading requirements of the PSLRA.. ,and [] ha[d] failed to propose an amendment to the FAC
                                       .




that would satisfr this requirement. (ECF No. 31 at 18). On August 21,2018, Plaintiff filed the


                                                7
SAC. (SAC). Attached to the SAC is a redlined copy of the SAC against the FAC. (SAC, Ex.

A). The redline shows that the SAC is essentially unchanged from the FAC, with the exception of

a new section titled “Additional Allegations Connecting Defendants to the Promotional

Campaign.” (SAC, Ex. A at 38). This new section alleges a series of facts that compare the

promotional activity surrounding Zoompass to the promotional activity surrounding Purn Naturals,

a company that Defendant Lee was allegedly also a director of. (SAC, Ex. A ¶ 107—134).

E. Allegations

        The allegations in the SAC remain the same. This putative class action asserts securities

violations under the Securities and Exchange Act of 1934 (the “Act”). Specifically, in Count I of

the Second Amended Complaint, Plaintiff asserts a violation of Section 10(b) ofthe Act, and Rule

lOb-S promulgated thereunder. in Count 11, Plaintiff asserts derivative claims against Defendants

Lee and Morales for violation of Section 20(a) of the Act. Defendants now move again for a

dismissal of this action for failure to state a claim pursuant to Federal Rule of Civil Procedure

I 2(bX6).


                                    II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 8(a) requires that a complaint set faith “a shod and plain

statement of the claim showing that the pleader is entitled to relief” Fed. R. Civ. P 8(a)(2). The

plaintiff’s short and plain statement of the claim must “‘give the defendant fair notice of what the

    claim is and the grounds upon which it rests.” Bell At!. Corp.      t   Thvrnb!v, 550 U.S. 544,555

(2007) (quoting Confrv i Gibson, 355 U.S. 41,47(1957)). For a complaint to survive dismissal,

it “must contain sufficient factual matter, accepted as true, to ‘state a claim to reliefthat is plausible

on its face.” Ashcrqft i Jqbal, 556 U.S. 662,678 (2009) (quoting Twombly, 550 U.S. at 570).




                                                    8
       In evaluating the sufficiency of a complaint, a court must “accept all well—pleaded

allegations in the complaint as true and draw all reasonable inferences in favor of the non—moving

party.” Phi/tips v. Ct. ofAtleghenv, 515 F.3d 224, 231 (3d Cir. 200$) (quoting In re I?ocke/llcr

Ct,. Props., Inc.. Sec. Liüg., 311 F.3c1 198, 21 5—16 (3d Cir. 2002)). “Factual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.at 555. further,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.” Iqbctt, 556 U.S. at 678 (quoting TwombI, 550 U.S. at 555,

557). To that end, a court considering a motion to dismiss must take account of the elements

necessary to plead the claims alleged in the complaint.

       In this case, Plaintiffs seek relief under Sections 10(b) and 20(a) of the Act. “Section 1 0(b)

prohibits the ‘use or employ, in connection with the purchase or sale of any security,              .   .   .   [ofl any

manipulative or deceptive device or contrivance in contravention of such rules and regulations as

the Commission may prescribe           “           In re Ikon 0//ice So/s., Inc., 277 f.3d 658, 666 (3d Cir.

2002) (quoting 15 U.S.C.     § 78j(h)). Rule lob-5, in turn, created a private right of action for
investors harmed by materially false or misleading statements to enforce Section 10(b), and it

“makes it unlawful for any person ‘[t]o make any untrue statement of a material fact or to omit to

state a material fact necessary to make the statements made in the light of the circumstances under

which they were made, not misleading       .   .   .   in connection with the purchase or sale of any security.”

Id. (quoting 17 C.f.R.   § 240.lOb-5(b)).
       To establish liability under 10(b) and lob-5, a plamtiff must show:

       (1) ci matericil misrepresentation or omission); (2) scienter, i.e., a wrongful state of mind;
       (3) a connection with the purchase or scite 0/cl security; (4) reflcince, often referred to in
       cases involving public securities markets (fraud-on-the-market cases) as “transaction



                                                             9
           causation;” (5) economic loss; and (6) “loss causation,” i.e., a causal connection between
           the material misrepresentation and the loss.

Dura Pharm., Inc. v. Broudo, 544 U.S. 336,41-42(2004) (internal citations omitted).

           “Because this is a securities fraud case,.   .   .   [the Court] do[es] not merely ask, as [it]

normally would under Rule 12(bX6), ‘whether, under any reasonable reading ofthe complaint the

plaintiff may be entitled to relief” Institutional mv ‘itc Gip.      i’   Awiya, Inc., 564 F.3d 242,252 (3d

Cir. 2009) (quoting Phill4ps, 515 F.3d at 233). This is because the Private Securities Litigation

Reform Act (‘PSLRA”), applicable to this case, imposes a heightened pleading standard for claims

arising under the Securities Exchange Act Id. at 252—53. Specifically, under the PSLRA, a

plaintiffmust “state with particularity both the facts constituting the alleged violation, and the facts

evidencing scienter, La, the defendant’s intention ‘to deceive, manipulate, or defraud.” Tellabs,

Inc.   t   Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007) (first quoting Ernst & Ernst             i


Ilochfelder, 425 U.S. 185, 194 & n.12 (1976); then citing 15 U.S.C. § 78u—4(bXl), (2)).

           First, with regard to misleading statements and omissions of material fact, a plaintiff must

“specify each statement alleged to have been misleading, the reason or reasons why the statement

is misleading, and, ifan allegation regarding the statement or omission is made on information and

belief the complaint shall state with particularity all facts on which that belief is formed.” 15

U.S.C.     § 78u—4(bXl).   Further, “[t]o be actionable, [the] statement or omission must have been

misleading at the time it was made; liability cannot be imposed on the basis of subsequent events.”

hi re NAIIC Inc. Sec. Lug., 306 F.3d 1314, 1330 (3d Cir. 2002).

           Second, as to the scienter requirement, with respect to each alleged wrongful

misrepresentation or omission, a complaint must “state with particularity facts giving rise to a

strong infrrence that the defendant acted with the required state of mind.” 15 U.S.C.               §   78u-

4(bX2)(A). Under the PSLRA, unlike the general rule for pleading fraud under FRCP 9(b), “any

                                                   10
private securities complaint alleging that the defendant made a false or misleading statement must

   state with particularity facts giving rise to a strong inference that the defendant acted with the

required state of mind.” Avact, 564 f.3d at 253   (qLtoting   Tdllabs, 551 U.S. at 321).



                                      III.    DISCUSSION

       The Cotirt declines to revisit every argument made by Plaintiff and Defendants. To the

extent that the SAC mirrors the FAC—and it does almost entirely—the Court directs the parties to

its August 8, 2018 Opinion, (ECF No. 31). To the extent that Plaintiffs additional allegations

change the Court’s prior analysis or raises new issties, both will be discussed below.

       As mentioned above, the additions to the SAC concern the parallels between the

promotional campaigns directed at Pura Naturals and at Zoompass. The similarities between these

campaigns were raised in the FAC as well. As to the import of the comparison, this Court wrote:

       Plaintiff dedicates a significant amount of space in its FAC and brief to the alleged
       similarities between the promotional campaigns that targeted Zoompass and Pura
       Naturals. (See FAC ¶J $4--95; ECF No. 29 at 15, 29 & n.15). These similarities
       are set out in the Seeking Alpha article, which claims that: (1) the promotional
       websites for Zoompass and Pura Naturals had similar layouts and domain names
       and were allegedly both connected to CDMG; (2) the companies’ press releases
       concerning the promotional campaigns were “almost identical in context,” which
       could only be explained by plagiarism or the creation of both press releases by one
       party; (3) both Zoompass and Pura Naturals’ stocks had similar chart patterns; and
       (4) Mr. Lee is a director of Pura Naturals and may actually be the CEO of Pura
       Naturals under the name Rob Doherty. (ECf No. 27-2 at 5—10).

       None of these alleged similarities plausibly establishes that Defendants paid for or
       even knew about the promotional campaign. That the promotional websites for
       Zoompass and Pura Naturals had similar layouts and domain names, along with
       their alleged connection to CDMG, establishes only that it is plausible that the same
       company created both websites. That CDMG may have been that company
       establishes no relationship between the promotional campaign and the Defendants.
       Similarly, Plaintiffs contention that the similarity of Zoompass and Pura Naturals’
       press releases can be explained only by plagiarism or the creation of both press
       releases by one party does little to establish that Defendants paid for, or were
       involved in the creation of, the promotional campaign. Nor does the similarity of


                                                II
       Zoompass and Pura Natcirals’ stock chart patterns lend any credence to Plaintiffs
       theory. The most plausible takeaway from that comparison is that stocks behave
       similarly when targeted by a promotional campaign, not that Defendants paid for
       the promotional campaign that targeted Zoompass.

       Finally, Plaintiffs contention that Mr. Lee may be the CEO of Pura Naturals under
       the name Robert Doherty is mere conjecture. The origin of this claim is that Robert
       Doherty was listed in Zoompass’ 2016 10-K as the Companys Director and CEO.
       (FAQ ¶ 91). Zoompass filed an amended 10—K, attributing the mistake to a
       ‘scriveners[sic] error” and clarified that its CEO is Mr. Lee, who has not used any
       other name. (FAQ ¶ 94). This scrivener’s error, white curious, does not establish
       that Defendants were involved in the creation of or paid for the promotional
       campaign. At best, it establishes a plausible connection between Zoompass and
       Pura Naturals. Even assuming that Mr. Lee was the CEO of Pura Naturals under
       the name Robert Doherty, Plaintiff pleads no facts establishing that Pura Naturals.
       or any of its officers, paid for or were otherwise responsible for the promotional
       campaign that targeted it. Taken to its furthest logical conclusion, Plaintiff has pled
       instances of two potentially connected companies that were the targets of two
       nearly identical promotional campaigns that were likely created by the same third—
       party and financed by one or more additional third-parties. Even interpreting the
       facts in the light most favorable to Plaintiff, that conclusion does not establish that
       Defendants were involved with or paid for the promotional campaign.

(ECf No.31 at 12—13).

       Plaintiff argues that the new additions to the SAC’, when read in conjunction with

the prior allegations, show that Defendant Lee was the director and controlling shareholder

of Pura Naturals’ predecessor—Yummy Flies—at the time of a stock exchange transaction

that was the mirror image of the stock exchange transaction that preceded the promotional

campaign targeting Zoompass. (ECF No. 42 at 1 7). Plaintiff also argues that the Pura

Naturals promotional materials explicitly link Defendant Lee to the financing of the Pura

Naturals promotional campaign. (ECF No. 42 at 17—1 8). Defendants argue that this is an

inaccurate and incomplete reading of the SAC, and that the documents attached thereto

reveal a different reality. (ECF No. 35-I at 20—23).

       The timing of the Yummy Flies/Pura Naturals stock transaction is critical to its

relevance to the case at hand. According to Plaintiff. Defendant Lee was appointed as a


                                                 12
member of the board of directors” of Yummy Flies on April 11,2016. (SAC ¶109). “On

that same date, Mr. Lee agreed to purchase enough shares ofYummy Flies to acquire 78%

of the total votes entitled to be cast at any meeting of shareholders, giving him voting

• control ofYummy Flies.” (SAC ¶109). According to a Pun Naturals form 8-K, Defendant

Lee remained the company’s controlling shareholder as of July 26, 2016. (SAC ¶ 109).

The promotional materials were released on January 17,2017. (SAC, Ex. F at 2). Plaintiff

also points out that the Pun Naturals promotional materials contained a disclaimer stating

that the mailing was “a paid promotional advertisement of the featured company, ‘Pun

Naturals, Inc.,” and that “a shareholder(s)” of Pun Naturals had paid $1,926,538 for the

promotional marketing campaign.       (SAC   ¶   113).   PlaintifI allege that, “[b]ecause

Defendant Lee apparently held almost all of the shares of Pura Naturals at th[e time of the

promotional mailing], it is highly likely that the $1.9 million paid to International

Marketing Research, Ltd. by ‘a shareholder’ of the company came from Defendant Lce

directly.” (SAC 1115).

           When documents are incorporated into a complaint by reference, the Court is

entitled to consider them. Winer Family Th. v. Queen, 503 F.3d 319,327 (3d Cir. 2007).

When looking at the underlying SEC filings, it is true that Mr. Lee acquired his voting

share ofYummy Flies stock on April 11,2016. (ECF No. 35-3 at 35). Yummy Flies’ July

2016 Form 8-K indicates that Defendant Lee’s 8,289,000 shares of common stock were

cancelled pursuant to a “Share Exchange Agreement,” between Pun Naturals and Yummy

Flies. (ECF No. 354 at 3). Plaintiff argues that the only fair inference given this

information in Pun Naturals and Yummy Flies’ financial disclosure documents is that

Defendant Lee remained the controlling shareholder of Pun Naturals thllowing the share


                                                 13
exchange. (ECF No. 42 at 25—27). This is because: (1) the financial disclosure statements

‘‘provide   110   injinwiation as to what, if anything. Defendant Lee received in return,’’ (2)

that this lack of information means that Defendant Lee acquired 78% of Yummy Flies

shares and then cancelled his interest in the     company   for “zero consideration,” which is

“utterly implausible,” and (3) “45% of Yummy flies shares remained outstanding after the

transaction and the Complaint alleges that ‘upon information and belief, Defendant Lee

remained as the only controlling shareholder of Pura Naturals after the share exchange.”

(ECF No. 42 at 26 & n.13).

             The financial disclosure statements do not support these inferences. The Pura

Naturals 2016 10-K does not list Defendant Lee as a shareholder or a director. (ECF No.

35-5 at 28, 34—35). The largest single shareholder of Pura Naturals, according to the 2016

10-K, was a company called AiRTech, which owned 35.39% of Pura Naturals stock. (ECf

No. 35-5 at 35). Together with the stock owned by the officers and directors of Pura

Naturals. the total percentage of shares owned by these entities was 54.2%. (ECF No. 35-

5 at 35). These facts obscure the already cloudy inference that Plaintiff asks this Court to

make—that Defendant Lee necessarily funded the Pura Naturals promotional campaign,

and, due to the similarities      between   that campaign and the one targeting Zoompass,

Defendant Lee must have also funded or directed the Zoompass campaign. As Defendants

correctly note, any combination of the shareholders holding 54.2% of Pura Naturals stock

could have been the alleged shareholder who paid International Marketing Research Ltd.

to fund the Pura Naturals promotional campaign. (ECF No. 35-1 at 23 n.5).

       Plaintiff’s remaining new allegations also fail to convince the Court to alter the

reasoning in its August 8, 2018 Opinion. First, with regard to the Zoompass promotional



                                                    14
campaign, Plaintiff suggests that “various financial maneuverings that occurred around the

time the payment was macic suggest the initial source of the nearly $2 million payment was

Zoompass itself.” (ECF No. 42 at 1 8). Plaintiffbelieves this conclusion is warranted based

on several allegations. First, the Zoompass board of directors “approved the grant of

 I ,480,000 options to purchase common stock              ...   and 460,000 deferred share units to

certain directors, officers, employees, and consultants of the Company. (SAC                        ¶   123).

Zoompass also “issued 1,471,659 warrants [to ‘certain individuals’] to purchase common

stock of the Company,” and the expiration date of these warrants “was amended by the

Company from November 30, 2016 to March 31, 2017,” approximately one week before

Zoompass shares began trading on the market. (SAC                ¶]   1 24—26).

         As Defendants point out, reaching Plaintiffs conclusions based on these allegations

requires a fair amount of speculation. (ECF I\Io. 43 at 10). Plaintiff alleges no facts that

Sargon Finance—the alleged financier of the promotional campaign—was a consultant of

Zoompass. Plaintiff alleges no facts showing that Sargon Finance received either stock

options, deferred share units, or warrants. Lastly, Plaintiff alleges no facts showing that

Sargon finance exercised its rights to any of these options, deferred shares, or warrants

and then used those options, shares, or warrants to pay for the promotional campaign.-3

These new facts, even interpreted in the light most favorable to Plaintiff, fail to sufficiently

establish what the Court found previously lacking: Defendants’ involvement with or

financing of the promotional canipaign.




The SAC also alleges that the promotional newsletter was paid for “in the form of securities, rather than cash.” (SAC
f 128). Plaintiff does not repeat this argument in his brief, and in any event, the promotional newsletter states that
“[a]dvertising agencies involved in the campaign received funds for services and no securities.” (SAC. Ex. B at 13).

                                                          15
                                   IV.    CONCLUSION

       For   the reasons stated herein, Plaintiffls Second Amended Complaint is hereby dismissed

with prejudice .An appropriate Order accompanies this    Opinion.




DATED: January                 9


                                                      T. JOSE L. LINARES
                                                    7iefJude. United States District Court




                                               16
